STATE OF LOUISIANA


                                COURT OF APPEAL


                                   FIRST CIRCUIT



                                    2022 CA 0004
                                    and 2021 CW 1267


               FLORIDA GAS TRANSMISSION COMPANY, LLC


                                       VERSUS


                        TEXAS BRINE COMPANY, LLC, ET AL.



                                          Judgment Rendered:      AUG 0 3 2022


                                  Appealed from the
                              23" Judicial District Court
                          In and for the Parish of Assumption
                                  State of Louisiana
                                Docket Number 34, 316


                 Honorable Thomas J. Kliebert, Jr., Judge Presiding

                                      Y is TQC T JF' X 7




la nes M. Gamer                   Attorneys for 'I"Appellant/Defendant
Leopold! Z. Sher                   texas Brine Company, LLC
Peter L. Hilbert, Jr.
1-)arnell Bludworth
Jel
      frey D. Kessler
Stuart D. Kottle
New Orleans, Louisiana


Robert Ryland Percy, III
Gonzales, Louisiana


I oyce I. Duplessis
New Orleans, Louisiana


Travis J. Turner
Gonzales, Louisiana


Martin A. Stern                    Attorneys for Tid Appellants/ Defendants
Leigh Ann Schell                   Occidental Chemical Corporation,
Raymond P. Ward                    Occidental Petroleum Corporation, and
New Orleans, Louisiana             OXY USA, Inc.
Kathy Patrick
Laura Kissel Cassidy
Caitlin Halpern
Samuel W. Cruse, III
Houston, Texas


Richard Hymel
Lafayette, Louisiana


Brad Brian
Bethany Kristovich
Daniel Levin
Los Angeles, California


Roy C. Cheatwood           Attorneys for Appellee/ Defendant
Kent A. Lambert            Legacy Vulcan, LLC
Adam B. Zuckerman
Colleen C. Jarrott
Matthew C. Juneau
Leopoldo J. Yanez
Lauren Brink Adams
New Orleans, Louisiana




               BEFORE: THERIOT, WOLFE, AND HESTER, JJ.




                                   2
THERIOT, J.


        Texas Brine Company, LLC appeals a summary judgment declaring a lease,

and other interdependent contracts, extinguished by confusion.                    In its answer to


this appeal and related request for supervisory review, Legacy Vulcan,                          LLC


challenges the trial court' s findings as to the effects of those extinguished

contracts.      Occidental Chemical Corporation, Occidental Petroleum Corporation,


and Oxy USA, Inc., challenge the summary judgment' s lack of a reservation of

their right to arbitrate their contractual disputes with Texas Brine Company, LLC

including confusion of the lease at issue.' For the following reasons, we affirm the

trial court' s December 9, 2020 judgment finding that four certain contracts were

extinguished due to confusion or by operation of law and dismissing all causes of

action based on claims arising from those contracts, after the date of confusion;

and we affirm the trial court' s August 13, 2021 judgment finding that causes of

action based on claims arising from the four aforementioned extinguished contracts

are still viable for litigation.




1 This court has previously considered and decided the arbitration issues Occidental Chemical
Corporation,     Occidental Petroleum Corporation, and Oxy USA, Inc. ( collectively the Oxy
Parties) raise in their appeal. See Florida Gas Transmission Company, LLC v. Texas Brine
Company, LLC, 2018- 1391 ( La. App. 1st Cir. 5/ 3/ 21), 324 So. 3d 1090, 1094, writs denied,
2021- 00770, 2021- 00773 ( La. 10/ 19/ 21), 326 So. 3d 255 &
                                                 260, citing to Pontchartrain Natural
Gas System v. Texas Brine Company, LLC, 2018- 1249 ( La. App. 1st Cir. 12/ 30/ 20), 317
So. 3d 715, 745, writs denied, 2021- 00382, 2021- 00386 ( La. 6/ 8/ 21), 317 So. 3d 323 ( wherein this
court held that all claims between the Oxy Parties and Texas Brine be submitted for
determination by the arbitration panel); and Florida Gas Transmission Company, LLC v.
Texas Brine Company, LLC, 2018- 0075 ( La. App. 1st Cir. 7/ 1/ 19), 285 So. 3d 1093, 1101,
writs denied, 2019- 01124 ( La. 7/ 17/ 19), 227 So. 3d 1180, 2019- 01405 ( La. 11/ 12/ 19), 282 So. 3d
225 ( wherein this court held that the determination of the issue of confusion of contracts as

between the Oxy Parties and Texas Brine was appropriate for the arbitration pane] rather than the
trial court).   Both of these rulings are final and definitive judgments, as the Louisiana Supreme
Court has denied writs of certiorari; therefore, this is the law of the case and there is no need to
reexamine these arbitration issues.   See Slaughter v. Louisiana State Employees' Retirement
System, 2020- 0881 ( La. App. 1st Cir. 3/ 25/ 21), 322 So. 3d 839, 845, writ denied, 2021- 00567
 La. 6/ 22/ 21), 318 So. 3d 706, cert. denied, 142 S. Ct. 775 ( 2022) ( the law of the case doctrine

embodies the principle that an appellate court generally does not revisit its own ruling of law on
a subsequent appeal in the same case). For these same reasons, Texas Brine' s motion to dismiss
the Oxy Parties' appeal is denied as moot.
                                                  3
                       FACTS AND PROCEDURAL HISTORY


          This litigation arises out of a sinkhole that developed from the collapse of a

salt mine cavern in Assumption Parish on or about August 3, 2012.             The present


matter involves contractual claims between Texas Brine Company, LLC, ( Texas
Brine) which operated the brine production well,            and Legacy Vulcan,       LLC,


 Legacy Vulcan)       the previous owner of the Geismar Plant which utilized the


brine.'


          The contracts involved in this matter date back to 1975 when Hooker

Chemicals &        Plastics Corp.,   predecessor in    interest to Occidental Chemical


Corporation ( Occidental), was the owner of the 40 -acre tract of land located over


the Napoleonville Salt Dome, and entered into a Salt Lease with Texas Brine for


the mining of salt. In 1976, Texas Brine and Legacy Vulcan executed a contract

entitled, "   Assignment of Salt Lease,"   wherein Legacy Vulcan took on the role as

lessee of the original Salt Lease.    Texas Brine and Legacy Vulcan also entered into

two additional contracts, the Construction Contract and Facilities Lease ( Facilities


Lease),    calling for Texas Brine, as lessor, to construct improvements and a pipeline

on the salt lease premises in order to produce and transport brine from the salt lease


property to the Geismar Plant;           and   the   Operating and Supply Agreement

Operating Agreement) stating that Texas Brine was to operate the facilities leased

to Legacy Vulcan pursuant to the Facilities Lease.           The parties amended and


restated both the Operating Agreement and the Facilities Lease in their entirety in

2000.     Important to this appeal, both the Amended Facilities Lease and Amended




 Legacy Vulcan was previously known as Vulcan Materials Company, but will be referred to as
Legacy Vulcan throughout this opinion.
                                               4
Operating Agreement contained clauses tying the term of each of these contracts to

the term of the Salt Lease.'


        Through a series of transactions, culminating in 2008, Occidental acquired

Legacy Vulcan' s interest in the Salt Lease and all of the ancillary contracts reliant

thereon.   As a result of those transactions, Occidental was both lessor and lessee of


the Salt Lease when the sinkhole emerged in 2012.


        The sinkhole spawned numerous lawsuits, including this one, instituted by a

company owning and operating a pipeline damaged by the sinkhole.                       The claims


asserted in this suit include damages, indemnification, and attorney' s fees by Texas

Brine against Legacy Vulcan based in contract.

        In June 2017, Texas Brine filed motions for partial summary judgment in

this   and related lawsuits,       asserting the Salt Lease terminated by confusion.

Occidental opposed the summary judgment motions, arguing the parties submitted

the confusion claim to the arbitration panel and were awaiting a decision.                      See


Florida Gas Transmission Company, LLC, 285 So. 3d at 1096.                         The trial court


granted the motions, and signed judgments in favor of Texas Brine and against


Occidental, decreeing the Salt Lease "         terminated as a matter of law as of March


27, 2008,"    and dismissing with prejudice any actions based on the Salt Lease

arising thereafter. Id. Occidental appealed and this court vacated the judgment

and remanded the matter, finding that the issue was appropriate for determination

by the arbitration panel rather than the trial court.        Id. at 1101.


        Shortly thereafter, Legacy Vulcan, which is not a party to the arbitration

agreement, filed a motion for partial summary judgment asserting the Salt Lease


  Section 6.2 of the Amended Operating Agreement states in pertinent part, " If on the other hand,
the Salt Lease terminates prior to December 31, 2017 ( for reasons other than default by either
party) the term of this Agreement shall be adjusted accordingly."
Section 5. 1 of the Amended Facilities Lease states in pertinent part, " If on the other hand, the
Salt Lease terminates prior to December 31, 2017 ( for reasons other than default by either party)
the term of this Lease shall be adjusted to coincide with the termination of the Salt Lease."

                                                 5
terminated by confusion on March 27, 2008, and that the ancillary contracts reliant

upon the existence of the Salt Lease, i.e. the Amended Facilities Lease, the


Amended Operating Agreement, and Assignment of Salt Lease,            likewise cross -


extinguished on that same date.    Legacy Vulcan asserted that the consequences of

this confusion were that the obligations arising under these contracts ceased to

exist as of March 27, 2008, and warranted the dismissal of all claims based on or

pursuant to the Salt Lease that arose after March 27, 2008.         Legacy Vulcan' s

arguments in support of its motion relied heavily on those previously made by

Texas Brine, and attached as evidence the above-mentioned contracts, the transfer


documents, and previously issued judgments on the issue of confusion.

        Although Texas Brine agreed that the Salt Lease extinguished on March 27,


2008 by operation of confusion, it opposed Legacy Vulcan' s interpretation of the

effects of such extinguishment.   Alternatively, Texas Brine asserted that confusion

may have not occurred due to Legacy Vulcan' s potentially partial or invalid

assignment to Basic Chemicals in 2005; another alternative argument presented by

Texas Brine was that it had already accrued certain rights under the contracts prior

to confusion, and therefore Texas Brine was still able to assert those claims against


Legacy Vulcan.

        On December 9, 2020, the trial court signed a judgment granting Legacy

Vulcan' s motion for partial summary judgment, finding that the Salt Lease,

Operating Agreement, Facilities Lease, as well as any amendments thereto, and

Assignment of Salt Lease "    ceased to exist and have any effect as of March 27,

2008"   either by operation of confusion as with the Salt Lease, or as a matter of law

as it pertains to the remaining three contracts; that all obligations arising under or

pursuant to those contracts were extinguished on March 27, 2008; and dismissing

with prejudice any contractual claims brought by Texas Brine based on those

contracts for damages arising after March 27, 2008. The judgment further noted
                                           6
that the court did not address the legal effect of this ruling upon the claims pending

in arbitration between Occidental and Texas Brine.


          Ultimately, Texas Brine sought and obtained an order for devolutive appeal

of the December 9, 2020 judgment, and Legacy Vulcan answered the appeal.

          In addition to our review of the appeal of the December 9, 2020 judgment


and Legacy Vulcan' s answer to the appeal, we also review the writ filed by Legacy

Vulcan seeking supervisory review of a different, but related, ruling of the trial

court.4 Relevant to the writ, which was assigned docket number 2021 CW 1267,

Legacy Vulcan filed a subsequent motion for partial summary judgment regarding

the effect of the extinguishment of the contracts; specifically,                Legacy Vulcan

sought to clarify the previous judgment and dismiss any of Texas Brine' s

remaining contractual           claims against it asserting that all of Texas Brine' s

contractual      claims    became    unenforceable     when the     obligations    within those


contracts were extinguished on March. 27, 2008.


         Texas Brine opposed this motion, arguing that the confusion ruling only

extinguished Legacy Vulcan' s obligations within the contracts prospectively from

the date of extinguishment. Texas Brine further explained that the extinguishment


of a contract necessarily results in different consequences than a finding of nullity

and therefore, extinguishment did not erase all of Legacy Vulcan' s obligations as if

they never existed.        Therefore, Texas Brine asserted that it was entitled to assert


claims on breaches of contract that accrued prior to March 27, 2008.


         The    trial   court   denied.   Legacy Vulcan' s motion for partial          summary


judgment, which was reduced to writing and signed on August 13, 2021. Legacy




4
    By order dated January 12, 2022, Legacy Vulcan' s writ was referred to the panel to which 2022
CA 0004 is assigned.

                                                  7
Vulcan filed a writ seeking supervisory review which was referred to this panel for

review in conjunction with the appeal of the December 9, 2020 judgment.'

                               ASSIGNMENTS OF ERROR


Texas Brine' s Appeal


    1.   The trial court legally erred in granting summary judgment in favor of
         Legacy Vulcan by finding multiple contracts ceased to exist and have any
         effect, as to Legacy Vulcan, as of March 27, 2008.

   2.    The trial court legally erred in granting summary judgment in favor of
         Legacy Vulcan by extinguishing all of Legacy Vulcan' s obligations to Texas
         Brine under multiple contracts.


   3.    The trial court legally erred by ordering that any actions by Texas Brine
         against Legacy Vulcan for damages arising after March 27, 2008 that are
         based on the Salt Lease, the Amended Operating Agreement, the Amended
         Facilities Lease, and the Assignment of Salt Lease are dismissed with
         prejudice.




Legacy Vulcan' s Answer and Writ

    1.   The trial court legally erred by allowing Texas Brine to pursue extinguished
         contractual claims.




   2.    The trial court legally erred by allowing Texas Brine to pursue contract
         claims that never accrued given Texas Brine' s inability to satisfy all three
         elements of a breach of contract claim.


Exception of No Right of Action


         During the pendency of this appeal, on February 9, 2022, Texas Brine filed

with this court a peremptory exception of no right of action.              The basis of this


exception is Texas Brine' s contention that because Legacy Vulcan was not privy to

the Salt Lease, it has no right of action to assert confusion and extinguishment


thereof.




 5 We grant Texas Brine Company, LLC' s motion to supplement appellate record with the
transcript of the hearing on motion for new trial, as well as the trial court' s August 13, 2021
judgment denying Legacy Vulcan' s motion for partial summary judgment, and the trial court' s
reasons for judgment.

                                               E3
       Legacy Vulcan strongly opposes the exception, urging that an exception of

no right of action is an inappropriate vehicle to challenge Legacy Vulcan' s

affirmative defense to Texas Brine' s contract claims, citing Bubola v. Stutts,


2008- 0183 ( La.   App.    1st Cir. 9/ 12/ 08), 2008 WL 4191020, * 5 (          unpublished),



wherein this court found that there was no procedural basis for a plaintiff or


plaintiff -in -reconvention to assert an exception of no right of action in order to


defeat a defense raised by a defendant or defendant -in -reconvention.                   Legacy

Vulcan further argues that should the exception be granted, it would take away

Legacy Vulcan' s right to defend itself from Texas Brine' s contractual claims.

Finally, Legacy Vulcan asserts that Texas Brine inappropriately filed its exception

of no right of action for the first time with this court.


       Filing a peremptory exception for the first time on appeal is permitted by La.

Code Civ. P. art. 2163.      However, that Article makes consideration of such an


exception discretionary with the appellate court.           Foundation Materials, Inc. v.


Nichols,   2014- 0139 ( La.      App.   1st   Cir.   9/ 17/ 14),   2014    WL   4658207, *    8,


unpublished),    writ denied, 2014- 2171 ( La. 12/ 8/ 14),           153   So. 3d 445,    citing



Southern States Masonry, Inc. v. J.A. Jones Construction Company, 507 So. 2d

198, 207 ( La. 1987), and Capital Loans, Inc. v. Stassi, 195 So. 2d 670, 672 ( La.


App.   1 st Cir. 1967),   writ   refused,   199 So. 2d 912 ( La. 1967).         Because this


exception addresses an argument alluded to by Texas Brine, we will briefly discuss

the exception.



       Extinguishment of an obligation in any manner is an affirmative defense,

and a party asserting such a defense bears the burden of proof. See Boon v. Boon,

593 So. 2d 1289, 1292 ( La. App. 1. st Cir. 1991); La. Code Civ. P. art. 1005.            In the


matter before us, Legacy Vulcan asserted the defense of extinguishment of certain

obligations under which Texas Brine seeks to hold it liable, including those found

within the Assignment of Salt Lease and the Amended Operating Agreement.                     As
                                               9
will be more fully addressed below,            because of the interrelated nature of the


contracts in this case, we find Legacy Vulcan has the right to challenge the status

of the Salt Lease in order to attempt to carry its burden to prove the obligations of

which it was a party to were extinguished. Therefore, we deny this exception.

                             STANDARD OF REVIEW


      A summary judgment is reviewed on appeal de novo,                    with the appellate



court using the same criteria that govern the trial court' s determination of whether

summary judgment is appropriate;          i. e.,    whether there is any genuine issue of

material fact, and whether the movant is entitled to judgment as a matter of law.


Danos Tree Service, LLC v. Proride Trailers, LLC, 2017- 1546 (                  La. App.   1st


Cir. 7/ 10/ 18), 255 So. 3d 1078, 1082.


                                    DISCUSSION


      The facts underlying this matter do not appear to be in dispute,                as both


Legacy Vulcan and Texas Brine agree that over a period of time and through a

series of transactions, Occidental became the lessee of the Salt Lease of which it


was already lessor, which caused the Salt Lease' s extinguishment due to confusion.

As noted above, the issues presented to this court focus on the legal effects of such

an occurrence and what it means for the parties involved.


The Salt Lease


      Texas Brine initially argues that the trial court erred in finding that the Salt

Lease ceased to exist and have any effect as to Legacy Vulcan.                   Texas Brine


asserts, and this court agrees, that confusion extinguishes obligations rather than


contracts.   Specifically, La. Civ. Code art.           1903 states that when the qualities of


obligee and obligor are united in the same person, the obligation is extinguished by

confusion.   An obligation is a legal relationship, La. Civ. Code art.            1756, and a


source of obligations is a contract.      La. Civ. Code art. 1906 &          see Comments —


1984, comment ( c).   With these principles in mind, we find that the Salt Lease was
                                                   10
a source of numerous obligations which included: the obligation to lease a 40 -acre


tract of land for the purpose of brine exploration; the obligation to pay royalties for

minerals    extracted;   the obligation to mine in a prudent manner;        etc.   When


Occidental became both lessee and lessor of the Salt Lease, it essentially became

obligor and obligee of all the obligations contained within the lease, and therefore,


confusion extinguished all obligations and the entire legal relationship set forth in

the Salt Lease such that the Salt Lease no longer served as a source of obligations.


We find no merit in Texas Brine' s argument that there are obligations within the


Salt Lease that survived as to Legacy Vulcan alone.

         We likewise find Texas Brine' s reliance on Worldwide Remediation, Inc.


v. Onebane, Bernard, Torian, Diaz, McNamara & Abell Law Firm, 211 F. 3d

948 ( 5th Cir. 2000), to be misplaced.          In Worldwide' s brief discussion of


confusion, the court found that the doctrine of confusion was inapplicable when


parties were both obligors and obligees of multiple obligations, but neither was


ever both obligor and obligee of the same obligation.           We find this case to be


inapplicable.    Although Worldwide correctly states that in order for confusion to

occur, one party must be both obligor and obligee to an obligation, that is precisely

what occurred here when Occidental became both lessor and lessee of the Salt


Lease.


         We are further unpersuaded by Texas Brine' s argument that the Salt Lease

obligations were not extinguished as to Legacy Vulcan alone because of solidarity.

Texas Brine cites to La. Civ. Code art. 1905 which provides, " If     a solidary obligor

becomes an obligee, confusion extinguishes the obligation only for the portion of

that obligor."    Likewise, the same article provides, "   If a solidary obligee becomes

an   obligor,   confusion extinguished the obligation only for the portion of that

obligee."    In the scenario before this court, Occidental was not a solidary obligor

that became an obligee, nor a solidary obligee that also became an obligor, but the
                                           11
sole obligee that became an obligor.           We find, based on the undisputed material


facts before us, that the trial court correctly ruled that the obligations contained

within the Salt Lease were extinguished based on confusion as of March 27, 2008.


The Amended Operating Agreement and Amended Facilities Lease


         Texas Brine next argues that the trial court erred in finding that the

Amended Operating Agreement and Amended Facilities Lease terminated or cross -

extinguished simultaneously with the Salt Lease.               We find no merit in this


assignment of error.          Generally, legal agreements have the effect of law upon the

parties, and, as they bind themselves, they shall be held to a full performance of the

obligations flowing therefrom.         La. Civ. Code art. 1983; Waterworks District No.


1 of DeSoto Parish v. Louisiana Department of Public Safety &                Corrections,


2016- 0744 ( La. App. 1st Cir. 2/ 17/ 17), 214 So. 3d 1, 5, writ denied, 2017- 0470 ( La.

5/ 12/ 17), 219 So. 3d 1103.       Interpretation of a contract is the determination of the


common intent of the parties. La. Civ. Code art. 2045.          In other words, a contract


between the parties is the law between them, and the courts are obligated to give


legal    effect   to   such    contracts   according to the true intent of the parties.

Waterworks, 214 So. 3d at 5.


        The reasonable intention of the parties to a contract is to be sought by

examining the words of the contract itself, and not assumed.            Waterworks, 214


So. 3d at 5.      When the words of a contract are clear and explicit and lead to no


absurd    consequences,        no further interpretation may be made in search of the

parties' intent. La. Civ. Code art. 2046. Common intent is determined, therefore,


in accordance with the general, ordinary, plain and popular meaning of the words

used in the contract.          Accordingly, when a clause in. a contract is clear and

unambiguous, the letter of that clause should not be disregarded under the pretext


of pursuing its spirit, as it is not the duty of the courts to bend the meaning of the

words of a contract into harmony with a supposed reasonable intention of the
                                                12
parties.   Most importantly,       a contract must be interpreted in a common- sense


fashion,    according to the        words    of   the   contract   their   common      and    usual


significance.     Waterworks, 214 So. 3d at 5; see also La. Civ. Code art. 2047.


        Section 6. 2 of the Amended Operating Agreement and Section 5. 1 of the

Amended Facilities Lease, clearly and unambiguously demonstrate the intent of the

parties that should the Salt Lease terminate prior to the set date of December 31,


2017, both agreements would be adjusted to coincide with the termination of the


Salt Lease; or to put it more plainly, terminate on that same date.               Therefore, we


find no error in the trial court' s ruling that both the Amended Facilities Lease and

Amended Operating Agreement terminated on the same date the Salt Lease was

extinguished on March 27, 2008.


        We further find no error in the trial court' s finding that the obligations

within the Amended Facilities Lease and Amended Operating Agreement cross -

extinguished on March 27, 2008 due to the extinguishment of the obligations


within the Salt Lease. An obligation cannot exist without a lawful cause. La. Civ.


Code art. 1966.      The cause is the reason why a party obligates himself.              La. Civ.


Code art. 1967. From the language of the documents themselves, it is clear that the


reason why both Texas Brine and Legacy Vulcan obligated themselves in both the

Amended Operating Agreement and the Amended Facilities Lease was because of

the continued brine mining on the salt lease property which was permitted by the

Salt Lease.6 Thus, when the obligations and rights which allowed for prudent brine



6 See, " Recitals" in Amended and Restated Operating and Supply Agreement which provide in
pertinent part:



    WHEREAS, [ Occidental], as lessor, and Texas [ Brine], as lessee, entered into a certain

    Salt Lease ( Amended and Restated) dated as of July 18, 1975 ( the " Salt Lease") ...    with


   respect to the following described premises ( the " Salt Lease Premises")...
    WHEREAS, pursuant to the Salt Lease, Texas [ Brine] received the rights, inter alia, to
    explore, prospect, drill and produce salt brine, and to transport salt brine from and across
   the Salt Lease Premises, and to construct wells and other structures thereon for purposes
    incidental to the production and transportation of salt brine, all as more specifically
    described in the Salt Lease; and
                                                  13
mining on the Salt Lease property were extinguished, the reason for entering into

the obligations found within the Amended Operating Agreement and Amended

Facilities Lease likewise cross -extinguished on March 27, 2008. See 5 La. Civ. L.


Treatise,    Law of Obligations,         16. 61 ( 2d ed.) ( In bilateral          and commutative


contracts, performance of the obligation of one party is the cause of the obligation

of the other and an obligation cannot exist without a cause.), citing La. Civ. Code


art. 1966; 1 Litvinoff, Obligations 399 ( 1969).

Assignment of Salt Lease


        With regards to the Assignment of Salt Lease, we recognize that the


obligations found within this contract were not extinguished due to confusion nor


does it contain a cross -terminating clause.             However, we find the obligations


within the Assignment of Salt Lease cross -extinguished on the date of confusion


because it too lost its cause.         A reading of the Assignment of Salt Lease makes

clear that it exists for the sole purpose of transferring the rights and obligations of

    WHEREAS, pursuant to that certain Construction Contract and Facilities Lease between
    Texas [ Brine],as lessor, and [ Legacy] Vulcan, as lessee ... Texas [ Brine] constructed and
    leased to [ Legacy] Vulcan... certain improvements located on the Salt Lease Premises
    and also a pipeline to deliver brine from the Salt Lease Premises to [ Legacy] Vulcan' s
    plant site at Geismar...

    WHEREAS, Texas [ Brine]       and [ Legacy] Vulcan also entered into an Operating and
    Supply Agreement... pursuant to which Texas [ Brine] operates the facilities leased to
     Legacy] Vulcan pursuant to the Original Facilities Lease ... for the purpose of producing
    and delivering salt brine to [ Legacy] Vulcan' s plant at Geismar, Louisiana[.]
See, " Recitals"   in Amended and Restated Facilities Lease Agreement which provide in
pertinent part:



    WHEREAS, [ Occidental], as lessor, and Texas [ Brine], as lessee, entered into a certain

    Salt Lease ( Amended and Restated) dated as of July 18, 1975 ( the " Salt Lease") ...   with


    respect to the following described premises (the " Salt Lease Premises")...
    WHEREAS, pursuant to the Salt Lease, Texas [ Brine] received the rights, inter alia, to
    explore, prospect, drill and produce salt brine, and to transport salt brine from and across
    the Salt Lease Premises, and to construct wells and other structures thereon for purposes
    incidental to the production and transportation of salt brine, all as more specifically
    described in the Salt Lease; and

    WHEREAS, pursuant to the Original Facilities Lease ... Texas [ Brine] has constructed
    and leased to [ Legacy] Vulcan for the consideration and on the terms and conditions set
    forth in said Original Facilities Lease, certain improvements located on the Salt Lease
    Premises and also a pipeline to deliver brine from the Salt Lease Premises to Vulcan' s
    plant site at Geismar[.]

                                                 14
the Salt Lease from Texas Brine to Legacy Vulcan.                   Without a Salt Lease, there


can be no assignment thereof. Therefore, this contract likewise cross -extinguished

on March 27, 2008. See 5 La. Civ. L. Treatise, Law of Obligations, 16. 61 ( 2d ed.),


citing La. Civ. Code art. 1966; 1 Litvinoff, Obligations 399 ( 1969).

Effects of Confusion and Cross -Extinguishment


        Lastly, Texas Brine appeals the trial court' s dismissal of all of its claims for

damages based on the Salt Lease, the Amended Operating Agreement,                               the


Amended Facilities Lease, and the Assignment of Salt Lease,                     against Legacy

Vulcan arising after March 27, 2008. Legacy Vulcan in turn seeks review of Texas

Brine' s ability to assert claims based on these contracts that " accrued"          prior to that


date.


        As this court previously noted, an obligation may be extinguished due to

confusion.     Confusion is not only one of the manners in which obligations are

extinguished, but also a legal obstacle that makes an obligation ineffective. " Union


of qualities of obligee and obligor,"      5 La. Civ. L. Treatise, Law of Obligations 20. 1


2d ed.).      The fundamental concept is that an obligation ceases to exist when


confusion occurs.      Comment, "       Extinguishment of Obligations by Confusion,"            36


Tul. L. Rev. 521 ( 1962).         Therefore, we find the trial court correctly found that

upon    extinguishment       of   the    Salt   Lease    and      cross -extinguishment   of    the


Assignment      of   Salt   Lease,      Amended       Operating    Agreement,    and   Amended


Facilities Lease on March 27, 2008, the obligations found therein ceased to exist


and therefore cannot be the basis of a cause of action for any damages arising

thereafter.   However, a question remains regarding the effects of extinguishment

on obligations while the contracts were still in effect.


        Legacy Vulcan. argues that as a matter of law,                   extinguishment    of   an




obligation bars any action based on that obligation, even if the action fully accrued

based on a breach and damages arising prior to extinguishment. Put another way,
                                                 15
Legacy Vulcan asserts that extinguishment of an obligation precludes subsequent

enforcement of that obligation, even if enforcement is sought based on a prior


actionable failure to perform.


       In support of its argument,       Legacy Vulcan cites Black River Crawfish

Farms, LLC v. King, 2017- 672 ( La. App. 3rd Cir. 2/ 7/ 18),           246 So. 3d 1.   In Black


River Crawfish, a landowner filed suit against several alleged mineral servitude


owners, asserting restoration claims for the contamination of its property resulting

from historical oil and gas exploration activities.          The named defendants filed an


exception    of prescription    of nonuse.     The court noted that prescription due to


nonuse is a mode of extinction, and in this particular case, by operation of law, the

real right of the mineral servitude at issue was extinguished by "                prescription




resulting from nonuse for ten years" at the latest, in January 2000, at which time,

the real right along with any correlative obligations arising therefrom, no longer

existed.    Id. at 6- 7.   The Third Circuit went on to explain that when the mineral


servitude    was    extinguished in January 2000,            the   dismembered    portions   of


ownership reverted to the landowner.         Pursuant to the rule of confusion, as both the


owner of the land and the minerals, the landowner could not be bound to render a


performance to itself (restore the land from contamination), and therefore, the real


obligations set forth in the mineral code,           specifically the duty to restore,    were




extinguished in 2000 when the ownership of the surface estate was reunited with

the ownership of the minerals. Consequently, when plaintiff acquired the property

in 2003, it never acquired the right to enforce the real obligation to restore the


surface, even though it had been contaminated when the duty existed, due to the

confusion of the obligation three years prior to the sale. Id. at 7.


      Legacy Vulcan further cites to Dumas v. U.S. Fidelity & Guaranty Co.,

134 So. 2d 45 ( La. 1961)     and Addison et al. v. Employers Mut. Liability Ins. Co.

of Wisconsin, 64 So.2d 484 (        La. App.        1st Cir. 1953),   for the proposition that
                                               16
extinguishment eliminates any right to pursue a claim, even if it is actionable at the

time of extinguishment.          In these cases, spouses were involved in car accidents


with one spouse being injured through the negligence of the other, resulting in the

injured spouse bringing suit against the negligent spouse,                    and   the     negligent


spouse' s insurer.        In both cases, prior to the conclusion of the suit, the injured


spouse died.    Both the Dumas and Addison courts found that the remaining right

of action vested in the surviving spouse as surviving beneficiary, and resulted in

the extinction of the injured spouse' s cause of action due to confusion which acted


as a bar to recovery. Therefore, the combining of the rights of obligor and obligee

in one spouse triggered confusion and resulted in the release of the insurance


companies from all liabilities under the negligent spouse' s insurance contracts.

      In   order     to    demonstrate       that   no
                                                         ancillary   obligations    could    survive




extinguishment of the principle obligation, Legacy Vulcan also notes the federal

fifth circuit' s case, HDRE Business Partners Limited Group, LLC v. RARE

Hospitality International, Incorporated, 834 F. 3d 537, 540 ( 5th Cir. 2016).                    The


HDRE court found that a novation had extinguished the parties' rights under an


agreement which included a provision that the prevailing party' s attorney' s fees

were paid.   The court further noted that it had found no Louisiana case enforcing

an attorney' s fees provision — or, any individual provision — of                  a subsequently


novated agreement.         Id. at 541 n.2.


      Therefore, Legacy Vulcan concludes, that extinguishment of an obligation is

the extinguishment of the entire legal relationship between the parties, including all

correlative rights and duties which precludes their enforcement forevermore,


whether    performed        or   unperformed,        matured    or   unmatured,     liquidated    or




unliquidated.




      In contrast, Texas Brine argues that Legacy Vulcan remains liable for the

consequences of its pre -2008 conduct, all of which occurred under the framework
                                                    17
of the contracts prior to any termination of those contracts. In its brief to the trial

court, Texas Brine cited in support, Millennium Petrochemicals, Inc. v. Brown


  Root Holdings, Inc., 390 F. 3d 336 ( 5th Cir. 2004).


         In Millennium, plaintiff and defendant entered into a contract in 1961 under


which defendant would perform maintenance services at one of plaintiffs plants.


The parties amended their contract, specifically the indemnity provision several

times.    By letter dated April 5,   1995, plaintiff terminated the contract.    In 1998,


defendant' s employees filed suit in Texas claiming injuries from exposure to

asbestos in plaintiff' s workplaces and named plaintiff as defendant.           Citing the

indemnity provisions of the contract, plaintiff notified defendant of the claims and

requested indemnity which defendant refused to provide. The district court found

that   the   indemnity clause terminated along with the         contract   in    1995,    or




alternatively, the indemnity clause was eliminated in the 1994 amendment to the

contract.    The district court therefore dismissed plaintiff' s claims and plaintiff


appealed.
             The U.S. Fifth Circuit reversed, citing a Texas statute which states that

upon the termination of a contract, rights based on prior breaches of performance


survive the termination.    The court further noted that the federal Fourth and Ninth


Circuits have recognized that rights that have vested or accrued under a contract


prior to the termination of the contract are not automatically extinguished upon

termination.   Id. at 340- 41.


         In its brief .filed with this court, Texas Brine cites to Sewerage &      Water


Board of New Orleans v. Bertucci, 65 So.2d 377, 384 ( La. 1953) in support of its


argument that contractual. claims may be asserted when damage is discovered after

the termination of a contract.   Texas Brine also asserts that the jurisprudence relied


on by Legacy Vulcan, specifically the Dumas and Addison opinions,                        are




distinguishable as the confusion that occurred here was not a result of Legacy


                                            18
Vulcan becoming both obligor and obligee of any of the obligations at issue,

whereas that was the factual scenario in the other two cases.


        The   crux of this matter is the          determination of the        legal   effect   of



extinguishment of an obligation.     This court has not found, and Legacy Vulcan has

not provided, any support for the argument that an actionable obligation cannot be

enforced once extinguishment occurs, when the parties to the obligations were not


the cause of the extinguishment.      Therefore, this court finds that Legacy Vulcan

failed to carry its burden that it is entitled to judgment as a matter of law.        La. Code


Civ. P. art. 966( A)(3).


                                    CONCLUSION


        For the foregoing reasons,      we    affirm the trial      court judgment        dated


December 9, 2020, finding that the obligations in the Salt Lease were extinguished

as    a result of confusion on March 27,           2008;   that the Amended Operating

Agreement and Amended Facilities Lease,             along with the Assignment of Salt

Lease were cross -extinguished on that same date; and dismissing with prejudice

any actions brought by Texas Brine Company, LLC against Legacy Vulcan, LLC

for damages arising after March 27, 2008, based on the aforementioned contracts.

        For the foregoing reasons, we affirm the trial court judgment dated August

13,   2021,   denying Legacy Vulcan' s motion for partial summary judgment

regarding any claims by Texas Brine Company, LLC against Legacy Vulcan, LLC

for damages      arising before March 27,         2008,    based   on   the   aforementioned


contracts.



        The parties to this appeal are to bear its own costs of this appeal.

JUDGMENT          AFFIRMED;        MOTION          TO      SUPPLEMENT           GRANTED;
WRIT DENIED; EXCEPTION OF NO RIGHT OF ACTION DENIED.




                                             19